 

 

 

September 30, 2009

 

Brown & Brown, Inc.

220 South Ridgewood Avenue

Daytona Beach, Florida 32114

 

LETTER AMENDMENT

 

Re:       Master Shelf and Note Purchase Agreement, dated as of December 22,
2006 (as amended, and as may be further amended from time to time, the "Shelf
Agreement") by and between BROWN & BROWN, INC (the "Company") and each of
PRUDENTIAL INVESTMENT MANAGEMENT, INC. ("PIM"), THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA and the purchasers from time to time party thereto

 

 

Ladies and Gentlemen:

 

Reference is made to the Shelf Agreement pursuant to which, among other things,
(a) the Company (i) issued and sold to its $25,000,000 5.66% Senior Notes,
Series C, due December 22, 2016 (the "Series C Notes") and (ii) $25,000,000
5.37% Senior Notes, Series D, due January 15, 2015 (the "Series D Notes") and
(b) the Company may from time to time issue additional senior secured promissory
notes in an aggregate principal amount of up to (including the aggregate
original principal amount of the Series C Notes and the Series D Notes)
$200,000,000 (the "Shelf Notes" and, together with the Series C Notes and the
Series D Notes, collectively, the "Notes") within limits prescribed by, and
subject to the terms and conditions of, the Shelf Agreement.  Capitalized terms
used in this letter amendment (this "Letter Amendment") and not otherwise
defined herein having the meaning provided in the Shelf Agreement.

 

            PIM, each of the holders of Notes signatory hereto and Company
hereby agree to each of the following amendments, effective as of September 30,
2009:

 

           (i)          Clause (b) of Section 2.2 of the Shelf Agreement is
hereby amended and restated in its entirety to read as follows:

 

                        "(b)      "Issuance Period.  Shelf Notes may be issued
and sold pursuant to this Agreement beginning on the First Closing Date until
the earlier of (i) September 30, 2012 or (ii) the thirtieth day after Prudential
shall have given to the Company, or the Company shall have given to Prudential,
written notice stating that it elects to terminate the subsequent issuance and
sale of Shelf Notes pursuant to this Agreement (or if such thirtieth day is not
a Business Day, the Business Day next preceding such thirtieth day).  The period
during which Shelf Notes may be issued and sold pursuant to this Agreement is
herein called the "Issuance Period"."

           (ii)         Clause (a) of Section 9.6 of the Shelf Agreement is
hereby amended and restated in its entirety to read as follows:

                        "(a)       If, at any time, any Subsidiary is or becomes
obligated under any Guaranty of Indebtedness of the Company, in an aggregate
amount equal to or greater than $30,000,000, the Company shall cause each such
Subsidiary to become a Subsidiary Guarantor on a joint and several basis with
all other Subsidiary Guarantors under the Subsidiary Guaranty as promptly as
practicable (but in any event within 30 days) after such date, by causing each
such Subsidiary (such Subsidiaries, collectively, the "Initial Subsidiary
Guarantors") to execute and deliver to the holders of the Notes a guaranty
agreement (as may be amended, restated or modified from time to time, the
"Subsidiary Guaranty"), substantially in the form of Exhibit 9.6(a), together
with such opinions of counsel, certificates accompanying authorizing resolutions
and corporate or similar documents, and such other agreements, instruments and
other documents as the Required Holders may reasonably request, each of the
foregoing in form and substance reasonably satisfactory to the Required
Holders."

          (iii)         Section 22 of the Shelf Agreement is hereby amended by
adding the following new Section 22.7 to read as follows:

"22.7.   Accounting Terms.

       (a)             All accounting terms used herein which are not expressly
defined in this Agreement have the meanings respectively given to them in
accordance with GAAP.  Except as otherwise specifically provided herein, all
computations made pursuant to this Agreement shall be made in accordance with
GAAP, and all financial statements shall be prepared in accordance with GAAP. 

      (b)              For purposes of determining compliance with the financial
covenants contained in this Agreement, any election by the Company to measure an
item of Indebtedness using fair value (as permitted by Statement of Financial
Accounting Standards No. 159 or any similar accounting standard) shall be
disregarded and such determination shall be made instead as if such election had
not been made."

 

     In consideration of the foregoing the Company, by its execution below,
hereby agrees to pay to PIM, via wire transfer pursuant to the wire instructions
set forth on Exhibit A hereto, a renewal fee of $50,000 (the "Renewal Fee") on
the date hereof.  Each of the holders of Notes signatory hereto and the Company
agree, however, that the Renewal Fee will be waived if, concurrently herewith,
the Company issues additional Shelf Notes in an aggregate principal amount of
$25,000,000 or more.

 

     The Company also agrees to promptly pay all reasonable expenses relating to
this Letter Amendment, including but not limited to the reasonable fees and
disbursements of Bingham McCutchen LLP, special counsel to PIM and the holders
of Notes.

 

     Except as expressly modified hereby, the Shelf Agreement and each and every
agreement, covenant, term and condition contained therein or in any other
Financing Document is specifically ratified and confirmed.  Except as
specifically set forth herein, nothing in this letter shall be deemed or
construed to be a waiver or release of, or a limitation upon, any holder's
exercise of any of its rights and remedies under the Shelf Agreement and the
other Financing Documents, whether arising as a consequence of any event of
default which may now exist or otherwise, and all such rights and remedies are
hereby expressly reserved.

 

      Two or more duplicate originals of this Letter Amendment may be signed by
the parties, each of which shall be an original but all of which together shall
constitute one instrument.  Delivery of an executed signature page by facsimile
or electronic transmission shall be as effective as a manually signed
counterpart of this Letter Amendment.

 

      THIS LETTER AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK  EXCLUDING
CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

[Remainder of page intentionally blank.]

 

                                                                        Very
truly yours,                                                          

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

            /S/ BILLY GREER

      By:  ___________________________________

              Billy B. Greer

              Senior Vice President

 

 

PRUDENTIAL RETIREMENT INSURANCE

AND ANNUITY COMPANY

 

      By:   Prudential Investment Management, Inc.,

               as investment manager

 

                        /S/ BILLY GREER

            By:______________________________

                  Billy B. Greer

                  Senior Vice President

 

 

PHYSICIANS MUTUAL INSURANCE COMPANY

 

By:   Prudential Private Placement Investors,

L.P. (as Investment Advisor)

 

By:   Prudential Private Placement Investors,

Inc. (as its General Partner)

 

                        /S/ BILLY GREER

            By:  ______________________________

                    Billy B. Greer

                    Senior Vice President

 

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

  /S/ BILLY GREER

By:                                                       

              Billy B. Greer

              Senior Vice President

 

Acknowledged and agreed as of the date first written above:

 

BROWN & BROWN, INC,

 

            /S/ CORY T. WALKER

By:_________________________________

Name:  Cory T. Walker

Title:     SVP & CFO

 

 


EXHIBIT A

 

[Wire Instructions]

 

 